DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Number 16/375,058, filed on April 4, 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 13, 2021 and December 6, 2021 have been considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abstract fails to reflect the instant invention.  The abstract appears to be directed to an optical imaging system having a first lens group and a second lens group and further satisfying the conditional expression TL/f1 < 2.0.  Correction is required.  See MPEP § 608.01(b).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 fails to further limit claim 1 as claim 8 merely recites the same limitation, “the fifth lens has negative refractive power”, as cited in claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (U.S. Patent Publication 2016/0187622).
With regard to independent claim 1, Huang teaches an optical imaging system (Figure 7), comprising: a first lens (Figure 7, element 410) comprising positive refractive power (page 11, paragraph [0134], lines 1-2); a second lens (Figure 7, element 420) comprising negative refractive power (page 11, paragraph [0135], lines 1-2); a third lens (Figure 7, element 430) comprising negative refractive power (page 11, paragraph [0136], lines 1-2); a fourth lens (Figure 7, element 440) comprising a refractive power (page 11, paragraph [0137], lines 1-2); a fifth lens (Figure 7, element 450) comprising negative refractive power (page 11, paragraph [0138], lines 1-2); and a sixth lens (Figure 7, element 460) comprising a refractive power (page 11, paragraph [0139], lines 1-2) and a convex image-side surface (Figure 7, element 462 and page 11, paragraph [0139], lines 3-4), wherein the first lens to the sixth lens are sequentially disposed from the object side to an imaging plane (Figure 7), and satisfying the conditional expression 0.7 < TL/f < 1.0, as defined (page 11, Table 7 data).
With regard to dependent claim 2, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the first lens has a convex object-side surface (Figure 7, element 411 and page 11, paragraph [0134], lines 2-3).
With regard to dependent claim 3, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the second lens has a convex object-side surface (Figure 7, element 421 and page 11, paragraph [0135], lines 2-3).
With regard to dependent claim 4, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the second lens has a concave image-side surface (Figure 7, element 422 and page 11, paragraph [0135], lines 3-4).
With regard to dependent claim 5, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the third lens has a concave image-side surface (Figure 7, element 432 and page 11, paragraph [0136], lines 3-4).
With regard to dependent claim 7, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the fourth lens has a convex image-side surface (Figure 7, element 442 and page 11, paragraph [0137], lines 3-4).
With regard to dependent claim 8, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the fifth lens has negative refractive power (page 11, paragraph [0138], lines 1-2).
With regard to dependent claim 9, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the fifth lens has a concave object-side surface (Figure 7, element 451 and page 11, paragraph [0138], lines 2-3).
With regard to dependent claim 12, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system satisfying the conditional expression 0.3 < tanθ < 0.5, as defined (page 11, Table 7, data for HFOV).
With regard to dependent claim 13, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system satisfying the conditional expression -2.5 < f/f2 < -0.5, as defined (page 11, Table 7, data for f and Focal length for Lens 2).
With regard to dependent claim 14, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system satisfying the conditional expression -3.5 < f/f3 < -0.4, as defined (page 11, Table 7, data for f and Focal length for Lens 3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 13 of U.S. Patent Number 10,281,682. Although the claims at issue are not identical, they are not patentably distinct from each other because claim an optical imaging system having six lenses as outlined below.



U.S. Patent Application 17/374,415
U.S. Patent Number 10,281,682
Claim 1
An optical imaging system, comprising: a first lens comprising positive refractive power; a second lens comprising negative refractive power; a third lens comprising negative refractive power; a fourth lens comprising a refractive power; a fifth lens comprising negative refractive power; and a sixth lens comprising a refractive power and a convex image-side surface, wherein the first lens to the sixth lens are sequentially disposed from the object side to an imaging plane, and wherein an expression 0.7<TL/f<1.0 is satisfied, where TL represents a distance from an object-side surface of the foremost lens to the imaging plane and f represents an overall focal length of the optical imaging system.
Claim 1
An optical imaging system, comprising: a first lens group comprising a first group of lenses, wherein a foremost lens of the first group of lenses is a lens closest to an object side and comprises a positive refractive power; and a second lens group comprising a second group of lenses, wherein a rearmost lens of the second group of lenses is a lens closest to an imaging plane and comprises convex surfaces, wherein the first and second lens groups are sequentially disposed from the object side to an imaging plane, and wherein an expression 0.7<TL/f<1.0 is satisfied, where TL represents a distance from an object-side surface of the foremost lens to the imaging plane and f represents an overall focal length of the optical imaging system.

Claim 12
The optical imaging system of claim 1, wherein the first lens group further comprises: a first lens comprising a positive refractive power; a second lens comprising a negative refractive power; a third lens comprising a negative refractive power; and a fourth lens comprising a positive refractive power.
Claim 13
The optical imaging system of claim 12, wherein the second lens group further comprises: a fifth lens comprising a negative refractive power; and a sixth lens comprising a positive refractive power.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent Number 11,092,775. Although the claims at issue are not identical, they are not patentably distinct from each other because claim an optical imaging system having six lenses as outlined below.

U.S. Patent Application 17/374,415
U.S. Patent Number 11,092,775
Claim 1
An optical imaging system, comprising: a first lens comprising positive refractive power; a second lens comprising negative refractive power; a third lens comprising negative refractive power; a fourth lens comprising a refractive power; a fifth lens comprising negative refractive power; and a sixth lens comprising a refractive power and a convex image-side surface, wherein the first lens to the sixth lens are sequentially disposed from the object side to an imaging plane, and wherein an expression 0.7<TL/f<1.0 is satisfied, where TL represents a distance from an object-side surface of the foremost lens to the imaging plane and f represents an overall focal length of the optical imaging system.
Claim 8
An optical imaging system, comprising: a first lens comprising a positive refractive power; a second lens comprising a negative refractive power; a third lens comprising a negative refractive power; a fourth lens comprising a negative refractive power; a fifth lens comprising a refractive power; and a sixth lens having a positive refractive power, a convex object-side surface, and a convex image-side surface, wherein the first to sixth lenses are sequentially disposed from an object side to an imaging plane, and wherein an expression 0.7<TL/f<1.0 is satisfied, where TL represents a distance from an object-side surface of the first lens to an imaging plane and f represents an overall focal length of the optical imaging system.



Allowable Subject Matter
Claims 6, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an optical imaging system, comprising: a first lens comprising positive refractive power; a second lens comprising negative refractive power; a third lens comprising negative refractive power; a fourth lens comprising a refractive power; a fifth lens comprising negative refractive power; and a sixth lens comprising a refractive power and a convex image-side surface, wherein the first lens to the sixth lens are sequentially disposed from the object side to an imaging plane, and satisfying the conditional expression 0.7 < TL/f < 1.0, the prior art fails to teach such an optical imaging system: wherein the fourth lens has a convex object-side surface, as claimed in dependent claim 6; wherein the fifth lens has a concave image-side surface, as claimed in dependent claim 10; or wherein the sixth lens has a convex object-side surface, as claimed in dependent claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
14 December 2022